DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .s 
Drawings
The drawings are objected to because figures 1-14 have not been received.  Note that the drawings of 3/24/21 only include figure 15.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 18: Lines 14-15 and 17-18 of the claim, the limitation “the inner sealing profiled elements” lacks sufficient antecedent basis.  
With regard to claim 30: Line 1 of the claim, it’s unclear if the limitation “a window” is referencing the previously recited window of claim 18.  Lines 2-3 of the claim, it’s unclear if the limitation “a door” is referencing the previously recited door.  Line 2 of the claim, it’s unclear if the limitation “pressure strips” is referencing the previously recited pressure strips.  
With regard to claim 32: The limitation “the glass retaining strip” lacks sufficient antecedent basis.
With regard to claim 33: It’s unclear as to how the claimed metallic outer profiled element and metallic inner profiled element are considered composites.
With regard to claim 34: Line 2 of the claim, it’s unclear if the limitation “profile elements” is referencing the previously recited profile elements of claim 18 and/or 20.

Claims 18-34 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-24 and 26-33, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREA INST CONSTRUCTION TECH (KR 2012-0058071) in view of Stark (US 2009/0074997 A1).
With regard to claim 18: KOREA INST CONSTRUCTION TECH discloses a frame for a facade, a facade element, window or door, the frame comprising: 
a plurality of profiled elements (320) (fig. 14); 
an insulating glazing unit (120, 330 and 335) held on the plurality of profiled elements (320), wherein the insulating glazing unit (120, 330 and 335) includes at least two glass panes (331 and 332) held at a distance from one another (fig. 14)
an inner sealing profiled element (120, 140 and 141); 
an outer sealing profiled element (340 contacting glass pane 331), wherein an edge of the insulating glazing unit (120, 330 and 335)  is retained in a clamping manner between the inner sealing profiled element (340 contacting glass pane 332) and the outer sealing profiled element (340 contacting glass pane 331) (fig. 14); 
pressure strips (A) arranged on an outer side of the insulating glazing unit (120, 330 and 335), wherein the pressure strips (A) are fastened to the plurality of profiled elements of the frame (320) (fig. 14); 
a thermal-conduction means (140 and 141) is provided on and/or in the inner sealing profiled elements at least in some regions so that heat is conducted to the edge of the insulating glazing unit (120, 330 and 335) resting against the inner sealing profiled element at cold outside temperatures and/or heat conduction is increased by a small thickness of the inner sealing profiled elements (fig. 14).
KOREA INST CONSTRUCTION TECH does not disclose that the inner sealing profiled elements are thinner than 5 mm.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available thicknesses for preventing fluid intrusion within a predetermined space of a frame, wherein material cost is considered. No new or unpredictable results would be obtained from having the inner sealing profiled element thinner than 5mm. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
KOREA INST CONSTRUCTION TECH does not disclose that the intermediate space between the at least two glass panes is under negative pressure.
However, Stark discloses an insulating glazing unit wherein an intermediate space has a reduced pressure atmosphere or a vacuum (negative pressure) in order to support the glass panes against outside pressure (par. 0004). 
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of KOREA INST CONSTRUCTION TECH to have the intermediate space between the at least two glass panes be under negative pressure such as taught by Stark in order to provide a means of supporting the glass panes against outside pressure.

    PNG
    media_image1.png
    618
    603
    media_image1.png
    Greyscale

Fig. 14: KOREA INST CONSTRUCTION TECH (KR 2012-0058071)
With regard to claim 19: KOREA INST CONSTRUCTION TECH as modified by Stark discloses the claimed structure and therefore would be expected to perform the claimed subject matter of the thermal-conduction means, at an outside temperature of -10°C and an inside temperature of 20°C, a 10°C isotherm of the facade, facade element, window, or door does not contact an inside of the insulating glazing unit.  
With regard to claim 20: KOREA INST CONSTRUCTION TECH does not disclose a thickness of the insulating glazing unit is less than 13 mm.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available thicknesses in order to provide an insulative barrier for mitigating heat loss while being of sufficient strength for withstanding environmental conditions of a given location. No new or unpredictable results would be obtained from having a thickness of the insulating glazing unit is less than 13 mm. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 21: KOREA INST CONSTRUCTION TECH in view of Stark does not disclose the negative pressure in the intermediate space between the two glass panes is less than 0.3 bar.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before of the effective filing date of the claimed invention to modify the frame of KOREA INST CONSTRUCTION TECH previously modified by Stark to have the negative pressure be any desired pressure including the claimed less than 0.3 bar in order to provide a means of supporting the glass panes against outside pressure and at the same time not having pressure adversely affect the structural integrity of the glazing unit. No new or unpredictable results would be obtained from having the negative pressure in the intermediate space between the two glass panes less than 0.3 bar.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 22: KOREA INST CONSTRUCTION TECH does not disclose that the thermal-conduction means have a thermal conductivity greater than 10 W/mK.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before of the effective filing date of the claimed invention to modify the frame of KOREA INST CONSTRUCTION TECH previously modified by Stark to have the thermal-conduction means have any desired thermal conductivity, including a thermal conductivity greater than 10 W/mK in order to store and emit heat for preventing dew condensation in a given environment.  No new or unpredictable results would be obtained from having the thermal-conduction means have a thermal conductivity greater than 10 W/mK.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 23: KOREA INST CONSTRUCTION TECH does not disclose that the thermal-conduction means comprises a metallic material.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of thermally conductive material for transferring heat. No new or unpredictable results would be obtained from having the thermally conductive means be a metallic material. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 24: KOREA INST CONSTRUCTION TECH discloses that the thermal-conduction means (140 and 141) are formed by inserts (141) arranged in the inner sealing profiled element.  
KOREA INST CONSTRUCTION TECH does not disclose the inserts are metal.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of thermally conductive material for transferring heat. No new or unpredictable results would be obtained from having the inserts be a metal material. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 26:  KOREA INST CONSTRUCTION TECH discloses that the thermal-conduction means (140 and 141) are formed by inserts (141) arranged in the inner sealing profiled element.  Examiner notes that the inserts are considered functionally equivalent to foil comprising a thin material.
KOREA INST CONSTRUCTION TECH does not disclose the inserts are a metal foil.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of thermally conductive material for transferring heat. No new or unpredictable results would be obtained from having the inserts be a metal foil. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 27: As modified, the metal foil is arranged on a surface of the inner sealing profiled element.  
With regard to claim 28: KOREA INST CONSTRUCTION TECH discloses a thermally conductive sealant (322) arranged adjacent to the inner sealing profiled element (120, 140 and 141) between the plurality of profiled elements (320) and the insulating glazing unit (120, 330 and 335) (fig. 14).  
With regard to claim 29: KOREA INST CONSTRUCTION TECH does not disclose that the at least two glass panes are inserted into the insulating glazing unit by a distance between 5 to 25mm. 
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available spacing between glass panes to provide a desired degree of insulation for mitigating heat loss.  No new or unpredictable results would be obtained from having that the at least two glass panes inserted into the insulating glazing unit by a distance between 5 to 25mm.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of claimed invention.  
With regard to claim 30: KOREA INST CONSTRUCTION TECH discloses that the frame is a sash frame of a window on one of two outer sides of the insulating glazing unit (120, 330 and 335), pressure strips (A) in the form of glass retaining strips are provided, which are fixed to profiled elements (320)  of theAttorney's Docket No: 0507-119 U.S. Application No. NEWPage 7sash frame (fig. 14).  
With regard to claim 31: KOREA INST CONSTRUCTION TECH discloses that the glass retaining strips (A) are interchangeably clamped or latched to the sash frame (fig. 14).  
With regard to claim 32: KOREA INST CONSTRUCTION TECH does not disclose that each glass retaining strip is made of metal.  
It would have been a matter of obvious design choice to form each retaining strip out of metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Metal is a well-known material for use in frames and would have been an obvious material choice before the effective filing date  for its inherent material properties such as strength and durability.
With regard to claim 33: KOREA INST CONSTRUCTION TECH discloses that the profiled elements of the sash frame are composite profiled elements comprising an outer profiled element (M) and an inner profiled element (320), which are connected to one another via at least one thermally insulating middle profiled element (321, heat insulating bar) (fig. 14).  
KOREA INST CONSTRUCTION TECH does not disclose that the outer and inner profiled elements are metallic.  
It would have been a matter of obvious design choice to have the outer and inner profiled elements be metallic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Metallic material  is a well-known material for use in frames and would have been an obvious material choice before the effective filing date for its inherent material properties such as strength and durability.

Claim(s) 34, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREA INST CONSTRUCTION TECH (KR 2012-0058071) in view of Stark (US 2009/0074997 A1) and in further view of Weavers et al. (US 10,107,027 B1).
With regard to claim 34: KOREA INST CONSTRUCTION TECH discloses a window, but does not the sash frame is pivotably held in a fixed frame formed of profiled elements.
However, Weavers et al. discloses a sash frame (324 or 326) configured to pivot relative to a frame (106)(col. 8, lines 5-7).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the façade of KOREA INST CONSTRUCTION TECH previously modified by Stark to have a sash frame pivotably held in a fixed frame formed of profiled elements such as taught by Weavers et al. in order to provide structure that can be readily opened for ventilation.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed frame including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to window or facades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633